DETAILED ACTION
Acknowledgements
In the reply filed April 27, 2022, the applicant amended claim 1. 
The applicant cancelled claims 2 and 3.
Currently claims 1 and 4-20 are under examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the resulting modular tubular system" in line 19.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the limitation “the resulting modular tubular system” shall be interpreted as “a resulting modular tubular system”.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (U.S. Patent No. 3,126,214) in view of Roodenburg (U.S. Pub. No. 2017/0334528).
Regarding Claim 1, Wong discloses a casing string comprising: 
A tool handling section (Wong: 2), comprising a single tubular member made of a first material (Wong: Column 1: lines 65-67) for handling with conventional tubular handling tools and a tubular section (Wong: 4) made of a second material (Wong: Column 1: lines 69-70), different from the first material (Wong: Column 1: lines 65-67), and having lower density and modulus than the first material (Wong: Column 1: lines 65-67), the tubular section (Wong: 4) forming a majority portion of an overall length of a resulting modular tubular system; and 
Wherein the tool handling section (Wong: 2) comprises a box tool joint formed at one end of the tool handling section (Wong: 2) and comprising a female threaded end (Wong: pin end of 1) for connecting the modular tubular system to a mating tubular section (Wong: 4), a service joint (Wong: lower box end of 2) formed at an opposite end of the tool handling section (Wong: 2) and comprising a female threaded end (Wong: pin end of 1) that is connected to a male threaded end of the tubular section (Wong: 4), and a neck section (Wong: Figure 1: chamfered ends of middle threaded area indicated by numeral 3 results in area of reduced outer diameter) of reduced outer diameter as compared to the ends of the tool handling section (Wong: 2), forming a handling tube for conventional tubular handling tools.
Wong does not disclose a method of emplacing drill string at a well site.
Roodenburg discloses a modular tubular method comprising: 
Pre-assembling a casing string and storing the resulting tool handling system pre-assembled is as an assembled modular tubular product prior to assembly (Roodenburg: Paragraph [0024) with other tubular sections during deployment in a well.
It would have been obvious to one having ordinary skill in the art at the time of the inventions filing to have utilized the modular tubular product of Wong in the invention of Roodenburg since Roodenburg teaches that it is well known in the art to use pre-assembled modular tubular product to assemble a drill string on a drilling vessel but leaves the reader to guess what the specific form of the modular tubular product might be, thus leading the reader to look elsewhere for a particular arrangement of pre-formed modular tubular product made up in a way known by those of ordinary skill in the art. The invention of Wong, describing such a modular tubular product such as those suggested by Roodenburg, would bave been obvious to use in combination. 
Neither Wong nor Roodenburg disclose wherein the tubular section (Wong: 4) comprises approximately 80 to 90 percent of the overall length of the modular tubular system; or
Comprising threadingly joining the resulting modular tubular system with a tool string being deployed in the well while contacting only the tool handling section (Wong: 2) and not the tubular section (Wong: 4) with tubular handling tool. 
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to omit the step of not contacting the tubular section with tubular handling tools, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.
It would also have been an obvious matter of design choice to have the tool handling section form approximately 80 to 90 percent of the overall length of the modular tubular system, since such a modification would have involved a mere change in the size of a component.  As this limitation would be recognized as being within the level or ordinary skill in the art, it are rendered obvious to one having said skill at the time of the invention’s filing.
Regarding Claim 4, Wong and Roodenburg render obvious the method of claim 1, but do not disclose wherein the tool handling section (Wong: 2) has a central handling section with nominal length of at least approximately 20 to 70 inches to permit handling with the conventional tubular handling tools.
It would have been an obvious matter of design choice to have the tool handling section (2) be a nominal length of at least approximately 20 to 70 inches, since such a modification would have involved a mere change in the size of a component.  As this limitation would be recognized as being within the level or ordinary skill in the art, it are rendered obvious to one having said skill at the time of the invention’s filing.
Regarding Claim 5, Wong and Roodenburg render obvious the method of claim 1, but do not disclose wherein the box tool joint comprises a reduced inner diameter smaller than an inner diameter of a central handling tube of the tool handing section.
It would have been an obvious matter of design choice to have the box tool joint (upper box end of 2) comprise a reduced inner diameter smaller than an inner diameter of a central handling tube of the tool handing section, since such a modification would have involved a mere change in the shape of a component, a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding Claim 6, Wong and Roodenburg render obvious the method of claim 1, comprising a pin tool joint on an end of the tubular section (Wong: 4) opposite the tool handling section (Wong: 2).
Regarding Claim 7, Wong and Roodenburg render obvious the method of claim 6, wherein the pin tool joint comprises a female threaded connection receiving a second male threaded end of the tubular section (Wong: 4), and a male threaded end for connecting the modular tubular system to a second mating tubular section (Wong: 4).
Regarding Claim 8, Wong and Roodenburg render obvious the method of claim 1, but do not disclose wherein the modular tubular system has a nominal length of approximately 360 to 540 inches.
It would have been an obvious matter of design choice to have the modular tubular system have a nominal length of approximately 360 to 540 inches, since such a modification would have involved a mere change in the size of a component.  As this limitation would be recognized as being within the level or ordinary skill in the art, it are rendered obvious to one having said skill at the time of the invention’s filing.
Regarding Claim 9, Wong and Roodenburg render obvious the method of claim 1, but do not disclose wherein the handling section has a nominal length of approximately 25 to 100 inches.
It would have been an obvious matter of design choice to have the handling section have a nominal length of approximately 25 to 100 inches, since such a modification would have involved a mere change in the size of a component.  As this limitation would be recognized as being within the level or ordinary skill in the art, it are rendered obvious to one having said skill at the time of the invention’s filing.
Regarding Claim 10, Wong and Roodenburg render obvious the method of claim 1, but do not disclose wherein the tubular section (Wong: 4) occupies a portion of the overall length of the modular tubular section (Wong: 4) of between 290 and 470 inches.
It would have been an obvious matter of design choice to have the tubular section (4) occupy a portion of the overall length of the modular tubular section (4) of between 290 and 470 inches, since such a modification would have involved a mere change in the size of a component.  As this limitation would be recognized as being within the level or ordinary skill in the art, it are rendered obvious to one having said skill at the time of the invention’s filing.
Regarding Claim 11, Wong discloses a modular tubular method comprising: 
Pre-assembling a tool handling section (Wong: 2) comprising a single tubular member made of a first material (Wong: Column 1: lines 65-67) for handling with conventional tubular handling tools and a tubular section (Wong: 4) made of a second material (Wong: Column 1: lines 69-70), different from the first material (Wong: Column 1: lines 65-67), and having lower density and modulus than the first material (Wong: Column 1: lines 65-67), the tubular section (Wong: 4) forming a majority portion of an overall length of a resulting modular tubular system; and threadingly joining the resulting modular tubular system with a tool string being deployed in the well; wherein the tool handling section (Wong: 2) comprises a box tool joint formed at one end of the tool handling section (Wong: 2) and comprising a female threaded end (Wong: pin end of 1) for connecting the modular tubular system to a mating tubular section (Wong: 4), a service joint (Wong: lower box end of 2) formed at an opposite end of the tool handling section (Wong: 2) and comprising a female threaded end (Wong: pin end of 1) that is connected to a male threaded end of the tubular section (Wong: 4), and a neck section (Wong: Figure 1: chamfered ends of middle threaded area indicated by numeral 3 results in area of reduced outer diameter) of reduced outer diameter as compared to the ends of the tool handling section (Wong: 2), forming a handling tube for conventional tubular handling tools
Wong does not disclose a method of emplacing drill string at a well site while contacting only the tool handling section (Wong: 2) and not the tubular section (Wong: 4) with tubular handling tools.
Roodenburg discloses a modular tubular method comprising: 
Pre-assembling a casing string and storing the resulting tool handling system pre-assembled is as an assembled modular tubular product prior to assembly (Roodenburg: Paragraph [0015]) with other tubular sections during deployment in a well.
It would have been obvious to one having ordinary skill in the art at the time of the inventions filing to have utilized the modular tubular product of Wong in the invention of Roodenburg since Roodenburg teaches that it is well known in the art to use pre-assembled modular tubular product to assemble a drill string on a drilling vessel but leaves the reader to guess what the specific form of the modular tubular product might be, thus leading the reader to look elsewhere for a particular arrangement of pre-formed modular tubular product made up in a way known by those of ordinary skill in the art. The invention of Wong, describing such a modular tubular product such as those suggested by Roodenburg, would bave been obvious to use in combination.
It would further have been obvious to one having ordinary skill in the art at the time of the invention was made to omit the step of not contacting the tubular section with tubular handling tools, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.
Regarding Claim 12, Wong and Roodenburg render obvious the method of claim 11, wherein the tool handling section (Wong: 2) is made of steel, and the tubular section (Wong: 4) is made of aluminum or titanium, or an aluminum or titanium alloy, or a composite material.
Regarding Claim 13, Wong and Roodenburg render obvious the method of claim 11, but do not disclose wherein the tubular section (Wong: 4) comprises approximately 80 to 90 percent of the overall length of the modular tubular system.
It would have been an obvious matter of design choice to have the tool handling section form approximately 80 to 90 percent of the overall length of the modular tubular system, since such a modification would have involved a mere change in the size of a component.  As this limitation would be recognized as being within the level or ordinary skill in the art, it are rendered obvious to one having said skill at the time of the invention’s filing.
Regarding Claim 14, Wong and Roodenburg render obvious the method of claim 11, but do not disclose wherein the box tool joint comprises a reduced inner diameter smaller than an inner diameter of central handling tube of the tool handing section.
It would have been an obvious matter of design choice to have the box tool joint (upper box end of 2) comprise a reduced inner diameter smaller than an inner diameter of a central handling tube of the tool handing section, since such a modification would have involved a mere change in the shape of a component, a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding Claim 15, Wong and Roodenburg render obvious the method of claim 11, but do not disclose wherein the modular tubular system has a nominal length of approximately 360 to 540 inches.
It would have been an obvious matter of design choice to have the modular tubular system have a nominal length of approximately 360 to 540 inches, since such a modification would have involved a mere change in the size of a component.  As this limitation would be recognized as being within the level or ordinary skill in the art, it are rendered obvious to one having said skill at the time of the invention’s filing.
Regarding Claim 16, Wong and Roodenburg render obvious the method of claim 15, but do not disclose wherein the handling section has a nominal length of approximately 25 to 100 inches.
It would have been an obvious matter of design choice to have the handling section have a nominal length of approximately 25 to 100 inches, since such a modification would have involved a mere change in the size of a component.  As this limitation would be recognized as being within the level or ordinary skill in the art, it are rendered obvious to one having said skill at the time of the invention’s filing.
Regarding Claim 17, Wong and Roodenburg render obvious the method 
It would have been an obvious matter of design choice to have the tubular section (4) occupy a portion of the overall length of the modular tubular section (4) of between 290 and 470 inches, since such a modification would have involved a mere change in the size of a component.  As this limitation would be recognized as being within the level or ordinary skill in the art, it are rendered obvious to one having said skill at the time of the invention’s filing. 
Regarding Claim 18, Wong discloses a modular tubular assembly and deployment method comprising: 
Pre-assembling modular tubular product  comprising a tool handling section (Wong: 2) comprising a single tubular member made of a first material (Wong: Column 1: lines 65-67) for handling with conventional tubular handling tools, and a tubular section (Wong: 4) made of a second material (Wong: Column 1: lines 69-70), different from the first material (Wong: Column 1: lines 65-67), and having lower density and modulus than the first material (Wong: Column 1: lines 65-67), the tubular section (Wong: 4) forming a majority portion of an overall length of the pre-assembled modular tubular product, and threadingly joining the stored pre-assembled modular tubular product with a tool string being deployed in the well; wherein the tool handling section (Wong: 2) comprises a box tool joint formed at one end of the tool handling section (Wong: 2) and comprising a female threaded end (Wong: pin end of 1) for connecting the modular tubular assembly to a mating tubular section (Wong: 4), a service joint (Wong: lower box end of 2) formed at an opposite end of the tool handling section (Wong: 2) and comprising a female threaded end (Wong: pin end of 1) that is connected to a male threaded end of the tubular section (Wong: 4), and a neck section (Wong: Figure 1: chamfered ends of middle threaded area indicated by numeral 3 results in area of reduced outer diameter) of reduced outer diameter as compared to the ends of the tool handling section (Wong: 2), forming a handling tube for conventional tubular handling tools.
Wong does not disclose a method of emplacing drill string at a well site while contacting only the tool handling section (Wong: 2) and not the tubular section (Wong: 4) with tubular handling tools.
Roodenburg discloses a modular tubular method comprising: 
Pre-assembling a casing string and storing the resulting tool handling system pre-assembled is as an assembled modular tubular product prior to assembly (Roodenburg: Paragraph [0015]) with other tubular sections during deployment in a well.
It would have been obvious to one having ordinary skill in the art at the time of the inventions filing to have utilized the modular tubular product of Wong in the invention of Roodenburg since Roodenburg teaches that it is well known in the art to use pre-assembled modular tubular product to assemble a drill string on a drilling vessel but leaves the reader to guess what the specific form of the modular tubular product might be, thus leading the reader to look elsewhere for a particular arrangement of pre-formed modular tubular product made up in a way known by those of ordinary skill in the art. The invention of Wong, describing such a modular tubular product such as those suggested by Roodenburg, would bave been obvious to use in combination.
It would further have been obvious to one having ordinary skill in the art at the time of the invention was made to omit the step of not contacting the tubular section with tubular handling tools, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.
Regarding Claim 19, Wong and Roodenburg render obvious the method of claim 18, but does not disclose wherein the tubular section (Wong: 4) of each modular tubular assembly comprises approximately 80 to 90 percent of the overall length of the modular tubular assembly.
It would have been an obvious matter of design choice to have the tool handling section form approximately 80 to 90 percent of the overall length of the modular tubular system, since such a modification would have involved a mere change in the size of a component.  As this limitation would be recognized as being within the level or ordinary skill in the art, it are rendered obvious to one having said skill at the time of the invention’s filing.
Regarding Claim 20, Wong and Roodenburg render obvious the method of claim 18, but does not disclose wherein the box tool joint comprises a reduced inner diameter smaller than an inner diameter of central handling tube of the tool handing section.
It would have been an obvious matter of design choice to have the box tool joint (upper box end of 2) comprise a reduced inner diameter smaller than an inner diameter of a central handling tube of the tool handing section, since such a modification would have involved a mere change in the shape of a component, a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Response to Arguments
Applicant's arguments filed April 27, 2022 have been fully considered but they are not persuasive. 
Regarding claims 1, 11, and 18, the applicant argues that the art does not perform “the same functions as before” (that is, as best understood, the art does not perform the required function of contacting only a designated tool handling section made of a different material than a tubular section with which it is pre-assembled) as the structure of the applicant as pre-assembled is specifically made of two different materials that are configured precisely so that the tubular section, which can be damaged by tool handling equipment, is not contacted, but only the tool handling section is contacted. The applicant argues that Wong, absent any teaching to the contrary, can be assumed to have both materials contacted during deployment in a well. 
The examiner respectfully submits, that the invention of Wong can be seen to indicated that the tool section is intended for contact with tool handling equipment (Column: 2: 19-23) while making no indication of using tool handling equipment to handle or contact any other portion of the casing string. As such, the invention of Wong is designed and the intended purpose is to use the upper joint to handle the tubular section during normal operation while the other portion of the tubular section would not be contacted, unless done so incidentally or not in a manner intended to be interpreted as “contact” by the applicant, as if any physical contact for any reason with the tubular section was to be disallowed by any tool (which by its use makes the tool in question a “tubular handling tool”) the applicant’s own invention could not meet the limitations provided any real-world environment. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679